Case 19-03079-KRH         Doc 1     Filed 09/06/19 Entered 09/06/19 15:20:21      Desc Main
                                    Document     Page 1 of 13


  Jeremy S. Williams (VSB No. 77469)
  Brian H. Richardson (VSB No. 92477)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-3500
  Telephone: (804) 644-1700
  Jeremy.Williams@kutakrock.com
  Brian.Richardson@kutakrock.com

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

                                                )
  In re:                                        )       Chapter
                                                )
  POTOMAC PILE DRIVER, LLC,                     )       Case No. 17-34078 (KRH)
                                                )
                          Debtor.               )
                                                )
                                                )
  PETER J. BARRETT, TRUSTEE                     )
                                                )
                          Plaintiff,            )
                                                )
  v.                                            )       Adv. Proc. No.
                                                )
  BRAD MARTIN,                                  )
  ROBIN MCCORMACK,                              )
  POTOMAC PILE DRIVER, LLC,                     )
  SHORELINE SERVICE &                           )
  DESIGN, LLC,                                  )
  APD3, LLC, AND                                )
  JACOB LILLARD,                                )
                                                )
                          Defendants.           )
                                                )


                                         COMPLAINT

           Peter J. Barrett (the “Trustee”), Chapter 7 Trustee for the Bankruptcy Estate of

  Potomac Pile Driver, LLC (“Potomac”), by counsel, files this Complaint pursuant to

  Rule 7001 of the Rules of Bankruptcy Procedure and 11 U.S.C. §§ 105 and 544 against

  Potomac, Brad Martin (“Mr. Martin”), Robin McCormack (“Ms. McCormack”), Shoreline


                                                    1
Case 19-03079-KRH        Doc 1   Filed 09/06/19 Entered 09/06/19 15:20:21            Desc Main
                                 Document     Page 2 of 13


  Service & Design, LLC (“Shoreline”), APD3, LLC (“APD3”), and Jacob Lillard (“Mr.

  Lillard” and together with Potomac, Mr. Martin, Ms. McCormack, Shoreline and APD3,

  the “Defendants”). In support thereof, the Trustee states the following:

                                          PARTIES

         1.      On August 14, 2017 (the “Petition Date”), Potomac filed its fourth

  voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code in this

  Court (this “Court”). Three prior cases filed by Potomac under case numbers 14-35466-

  KLP, 15-33564-KLP, and 16-31926-KLP, were previously dismissed for deficiencies in

  the filings on November 20, 2014, August 24, 2015, and May 27, 2016, respectively.

         2.      On February 23, 2018, the Trustee was appointed as interim trustee to

  administer Potomac’s bankruptcy estate and continues to serve as trustee in this case.

         3.      Potomac was a Virginia limited liability company with its principal place of

  business at 30 Lincoln Ave., Colonial Beach, Virginia 22443. As of the Petition Date, the

  owner and sole member of Potomac was Mr. Martin.

         4.      Mr. Martin is a resident of the Commonwealth of Virginia residing in

  Westmoreland County at 30 Lincoln Ave., Colonial Beach, Virginia 22443. Mr. Martin

  was also previously a debtor before this Court in connection with his personal voluntary

  petition for relief under Chapter 7 of the Bankruptcy Code that proceeded under case

  number 15-33046-KLP. Mr. Martin was denied a discharge on May 26, 2016 for failure to

  comply with orders of this Court pursuant to an adversary proceeding brought by the

  United States Trustee. That case was closed without abandonment of any assets and with

  all assets remaining property of the bankruptcy estate on July 6, 2017.




                                                  2
Case 19-03079-KRH       Doc 1       Filed 09/06/19 Entered 09/06/19 15:20:21       Desc Main
                                    Document     Page 3 of 13


         5.      Ms. McCormack is a resident of the Commonwealth of Virginia residing in

  Westmoreland County at 112 Santa Maria Ave., Colonial Beach, Virginia 22443. Upon

  information and belief, Ms. McCormack is in a committed relationship with Mr. Martin.

         6.      Shoreline is a limited liability company organized under the laws of the

  Commonwealth of Virginia and, upon information and belief, has its principal place of

  business at 112 Santa Maria Ave., Colonial Beach, Virginia 22443.

         7.      Mr. Lillard is a resident of the Commonwealth of Virginia, residing in

  Westmoreland County at 27 Third Street, Colonial Beach, Virginia 22443, and upon

  information and belief is a long-time personal friend of Mr. Martin.

         8.      APD3 was a limited liability company organized under the laws of the

  Commonwealth of Virginia and, upon information and belief, had its principal place of

  business at 27 Third Street, Colonial Beach, Virginia 22443.

                               JURISDICTION AND VENUE

         9.      This adversary proceeding is a core proceeding pursuant to 28 U.S.C.

  §§ 157 (b) (2)(A), (H) and (O).

         10.     This Court has subject matter jurisdiction over this adversary proceeding

  pursuant to 28 U.S.C. § 1334.

         11.     Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

         12.     This Court has personal jurisdiction over all necessary parties pursuant to

  Rule 7004(f) of the Federal Rules of Bankruptcy Procedure.




                                                  3
Case 19-03079-KRH         Doc 1   Filed 09/06/19 Entered 09/06/19 15:20:21              Desc Main
                                  Document     Page 4 of 13


                                       BACKGROUND

         13.       Mr. Martin was the sole owner and operator of Potomac, which was

  primarily in the business of providing pile driving services and the construction of piers

  and docks.

         14.       Potomac was founded in April 2011 and operated until approximately April

  2016, when it filed a voluntary petition under Chapter 7 of the Bankruptcy Code [Case No.

  16-31926].

         15.       During this time and in connection with the business of Potomac, Mr.

  Martin, on behalf of Potomac, incurred a substantial amount of debt. Mr. Martin also

  accrued a substantial amount of personal debt in connection with the operation of Potomac

  and otherwise.

         16.       Unable to satisfy these debts, Mr. Martin, for several years, has been

  involved in a fraudulent scheme and conspiracy to perpetrate fraud upon his own and

  Potomac’s creditors.

         17.       To help accomplish this scheme, Potomac operated only on a cash basis

  through under-the-table transactions, had never kept any books or records, maintained no

  bank accounts, and had never filed tax returns or paid any taxes of any kind.

         18.       In part 6 of the Statement of Financial Affairs of Potomac, Mr. Martin

  indicates that he sold a 14-foot boat for cash “3 or 4 months” prior to the Petition Date, to a

  buyer named “Big Mac (real name unknown)” who apparently resides in Colonial Beach.

  Such is indicative of his efforts to hinder the creditors of Potomac.




                                                   4
Case 19-03079-KRH         Doc 1      Filed 09/06/19 Entered 09/06/19 15:20:21            Desc Main
                                     Document     Page 5 of 13


         19.     Mr. Martin ran Potomac in such a fashion because he knew it would be

  difficult, if not impossible, for creditors to attach any assets of Potomac or recover any of

  the debts owed to them.

         20.     Potomac did not have a formal place of business, was undercapitalized if

  capitalized at all and was essentially a sole proprietorship operated by Mr. Martin.

         21.     Once the debt Mr. Martin had incurred on behalf of himself and Potomac

  reached an inescapable level, Mr. Martin concocted a scheme whereby he would simply

  open a new business and operate under that new entity’s name.

         22.     Accordingly, he convinced Ms. McCormack and Mr. Lillard to use their

  names to form Shoreline and APD3.

         23.     At all relevant times, and upon information and belief, Ms. McCormack has

  been and is the sole member of Shoreline, and Mr. Lillard was the sole member of APD3.

  The day to day business operations and management of Shoreline and APD3, however,

  were conducted by or at the direction of Mr. Martin with little to no involvement by Ms.

  McCormack or Mr. Lillard.

         24.     Indeed, upon information and belief, prior to the Petition Date, Ms.

  McCormack had virtually no relationship to or familiarity with Shoreline other than being

  listed as the member.

         25.     Like Potomac, Shoreline and APD3 are all also primarily in the business of

  providing pile driving services.

         26.     Also like Potomac, Shoreline and APD3 do not have a formal place of

  business.    Potomac had its principal place of business at the personal residence of

  Mr. Martin. Shoreline has its principal place of business at the personal residence of Ms.




                                                   5
Case 19-03079-KRH        Doc 1   Filed 09/06/19 Entered 09/06/19 15:20:21          Desc Main
                                 Document     Page 6 of 13


  McCormack, where Mr. Martin also resides. APD3 had its principal place of business at

  the personal residence of Mr. Lillard.

         27.     Like Potomac, no capital was contributed or set aside for the operation of

  Shoreline or APD3.

         28.     Since ceasing operation on behalf of Potomac and continuing operations

  through Shoreline and APD3, numerous parties have advised that Mr. Martin is holding

  himself out as the owner and operator of these businesses.        In fact, on Shoreline’s

  Facebook page, they promote a customer review wherein Mr. Martin was specifically

  referenced as the contact for the business. Such is the case even though Mr. Martin

  previously testified that he is a stay-at-home dad with no connection to the Shoreline

  business.

         29.     Mr. Martin has also entered into contracts with customers under the name

  “APD3 LLC – Shoreline Service” thereby representing to the public that these entities are

  the same and are under his control.

         30.     Mr. Martin also conducts business with vendors, like Wood Preservers, Inc.

  (“WPI”) and 84 Lumber on behalf of Shoreline and holds himself out as the owner and

  operator of Shoreline and APD3.          In fact, accounts on behalf of Mr. Martin, Ms.

  McCormack, Mr. Lillard, APD3 or Shoreline were all subject to the same credit limitations

  with WPI. Mr. Martin also negotiated credit terms with WPI on behalf of Shoreline and

  APD3. Even after Potomac ceased operations, Mr. Martin continued to purchase supplies

  under his name and/or Potomac’s name.

         31.     Mr. Martin also has a history of conducting his pile driving business

  through various entities. In fact, prior to forming Shoreline in his girlfriend’s name and




                                                  6
Case 19-03079-KRH       Doc 1    Filed 09/06/19 Entered 09/06/19 15:20:21            Desc Main
                                 Document     Page 7 of 13


  APD3 through his friend, Mr. Martin conducted his pile driving business through other

  business entities and trade names, including Mid Atlantic Building Group, Marine

  Contractors, and Martin Marine. These businesses were also plagued by under-the-table

  dealings, unscrupulous business management and suspicious activities.

         32.     Upon information and belief, Mr. Martin, Ms. McCormack and Mr. Lillard

  formed Shoreline to continue to shield the assets of Mr. Martin and Potomac from their

  respective trustees in bankruptcy and from creditors while preserving the assets for the use

  of Shoreline and APD3.

         33.     Because Shoreline and APD3 were formed in the name of Ms. McCormack

  and Mr. Lillard, creditors of Potomac and Mr. Martin have been unable to obtain a

  recovery from the sham companies. Such frustration was all part of Mr. Martin’s scheme

  to keep the equipment, generate income for his personal use, and avoid the substantial debt

  Mr. Martin had accrued through Potomac.

         34.     To hide his fraudulent activities, Mr. Martin ensured that Potomac kept no

  formal corporate books or accounting records which would reflect its transactions and

  corporate actions.

         35.     Clearly, Mr. Martin conducted his businesses through sham transactions.

  Mr. Martin, both individually and on behalf of Potomac, both (i) diverted funds from his

  businesses, including Potomac, APD3 and Shoreline, for his own benefit or the benefit of

  friends complicit in this fraudulent scheme; and (ii) used his girlfriend’s name, accounts

  and businesses to conduct business outside the reach of the many creditors of Potomac.

         36.     Mr. Martin presents himself as a failed business owner with a dead

  company in Potomac, but neither is true. Mr. Martin has simply moved Potomac’s assets




                                                  7
Case 19-03079-KRH        Doc 1    Filed 09/06/19 Entered 09/06/19 15:20:21            Desc Main
                                  Document     Page 8 of 13


  and business out of the reach of creditors. This fraudulent scheme allows Mr. Martin and

  Potomac to continue an ongoing business using the same equipment and materials that

  belong to their respective bankruptcy estates while the many debts caused by such fraud,

  unscrupulous business practices and activities remain unsatisfied.

                                           COUNT I
                               (Alter Ego/Single Business Entity)

          37.     The Trustee incorporates the above-referenced paragraphs as though fully

  set forth herein.

          38.     APD3 and Shoreline, individually and collectively, constitute the alter ego,

  alias, stooge, or dummy of Potomac.

          39.     With regard to these entities, there is and/or has been (a) an overlapping of

  officers and directors, (b) common offices and mailing addresses, (c) sharing of expenses

  and equipment, (d) failure to follow corporate formalities, (e) undocumented transfers of

  assets and funds between corporations and individuals who have interests in such

  corporations, (f) employees of one corporation rendering services for another, (g) one

  company paying the expenses of another, (h) dominion and control of one corporation by

  the other and/or entities who have substantial interests in such corporations, and (k)

  undercapitalization of the corporation within the reach of Mr. Martin’s and Potomac’s

  creditors.

          40.     Mr. Martin has exercised undue dominion and control over the corporate

  defendants and used the corporate defendants to perpetrate injustice and fundamental

  unfairness.

          41.     Disregarding the corporate entity of APD3 and Shoreline is necessary to

  promote justice and protect the rights of the creditors of Potomac.


                                                   8
Case 19-03079-KRH        Doc 1    Filed 09/06/19 Entered 09/06/19 15:20:21            Desc Main
                                  Document     Page 9 of 13


          42.     Each of the corporate defendants should be accountable for the debts of

  Potomac, as each has acted, individually and in concert, as a device or sham to disguise

  wrongs, obscure fraud, unduly and unjustly enrich themselves, and possibly conceal

  criminal conduct.

          43.     The Trustee therefore asks that the corporate defendants be held

  accountable for the debts of Potomac and that the Court deem Potomac and the corporate

  and individual defendants to be alter egos of one another.

          44.     In the alternative, the Trustee asks that this Court deem Potomac, APD3,

  and Shoreline to be, in fact, a single business entity and that each be jointly and severally

  liable for Potomac’s debts.

          45.     The Trustee further asks that this Court find APD3 and Shoreline liable for

  any and all damages that result from their actions and for any other relief the Court deems

  appropriate.

          WHEREFORE, the Trustee respectfully requests that this Court enter an Order

  finding that Potomac, APD3, and Shoreline constitute the alter-ego of one another and that

  each is jointly and severally liable for the debts and obligations of the others.

                                            COUNT II
                                  (Piercing the Corporate Veil)

          46.     The Trustee incorporates the above-referenced paragraphs as though fully

  set forth herein.

          47.     A unity of interest and ownership exists such that the separate personalities

  of the corporate defendants and the individual defendants no longer exist, and treating the

  individual and corporate defendants as separate entities would be inequitable.




                                                    9
Case 19-03079-KRH        Doc 1    Filed 09/06/19 Entered 09/06/19 15:20:21                Desc Main
                                 Document      Page 10 of 13


          48.     The individual defendants, individually and collectively, constitute the alter

  ego, alias, stooge or dummy of the corporate defendants.

          49.     Mr. Martin has exercised undue dominion and control over the corporate

  defendants and the individual defendants have used the corporate defendants to perpetrate

  injustice and fundamental unfairness.

          50.     Disregarding the corporate entities of the corporate defendants is necessary

  to promote justice and protect the rights of the creditors of Potomac.

          51.     Mr. Martin, Ms. McCormack, and Mr. Lillard should be held personally

  responsible and accountable for the debts of Potomac, as each has acted, individually and

  in concert, as a devise or sham to disguise wrongs, obscure fraud, unduly and unjustly

  enrich themselves, and possibly conceal criminal conduct.

          52.     As such, the Trustee asks that the Court pierce the corporate veil.

          WHEREFORE, the Trustee respectfully requests that this Court enter an Order

  piercing the veil, horizontally and vertically, and holding that all of the Defendants are

  responsible for the debts and liabilities of others and that the Defendants be held liable for

  any and all damages that result from their actions and for any other relief the Court deems

  appropriate.

                                           COUNT III
                                   (Substantive Consolidation)

          53.     The Trustee incorporates the above-referenced paragraphs as though fully

  set forth herein.

          54.     Substantive consolidation is an equitable doctrine that permits a bankruptcy

  court, in appropriate circumstances, to disregard the legal separateness of a debtor.




                                                   10
Case 19-03079-KRH        Doc 1    Filed 09/06/19 Entered 09/06/19 15:20:21             Desc Main
                                 Document      Page 11 of 13


            55.   Substantive consolidation typically results in the pooling of all liabilities

  and assets of the individuals and entities to be consolidated, the satisfaction of liabilities

  from the resultant common fund of assets, and the elimination of all duplicative inter-entity

  claims.

            56.   The individual defendants and corporate defendants have so extensively

  commingled their assets and business functions, such that a total separation of the entities

  would be impossible or not cost effective.

            57.   The individual defendants and corporate defendants have failed to keep and

  failed to disclose business records, nor have they maintained the necessary corporate

  formalities.

            58.   Through a significant number of fraudulent transfers between Potomac and

  each of the defendants, the individual defendants are using the corporate defendants to

  shield fraud, hinder creditors, unduly enrich themselves, and otherwise advance an

  inequitable result.

            59.   Based on these and other factors, substantial consolidation of the corporate

  and individual defendants is necessary to ensure the equitable treatment of all creditors.

            WHEREFORE the Trustee respectfully requests that this Court enter an Order

  whereby this Court exercises its equitable powers and substantially consolidates the

  corporate and individual Defendants, pools the assets of said Defendants, and satisfies the

  Defendants’ liabilities and obligations from the pooled funds.




                                                  11
Case 19-03079-KRH           Doc 1    Filed 09/06/19 Entered 09/06/19 15:20:21          Desc Main
                                    Document      Page 12 of 13


                                            COUNT IV
                                     (Breach of Fiduciary Duty)

          60.     The Trustee incorporates the above-referenced paragraphs as though more

  fully set forth herein.

          61.     As of the Petition Date, Mr. Martin was at all times relevant the sole officer

  and director of Potomac.

          62.     By virtue of his status as an officer and/or director of Potomac, Mr. Martin

  was in a fiduciary relationship with Potomac and owed it the duty of good faith, fair

  dealing, and acting in the best interests of the corporation.

          63.     Mr. Martin breached those duties in that he failed to act in the corporation’s

  best interests and instead acted in his own interests. By way of example, Mr. Martin has

  converted money and assets that rightfully belonged to Potomac for his own personal use

  and for the use and benefit of other companies controlled by him. Additionally, Mr.

  Martin ran the company without any regard to corporate formalities, legal requirements

  and tax obligations, all in violation of both Federal and Virginia law.

          64.     As a result of those breaches, and others, Potomac has been damaged.

          65.     As a result of the various breaches of fiduciary duties, Potomac has been

  stripped of valuable assets which the Trustee could have used to administer the bankruptcy

  estates of the companies.

          WHEREFORE, the Trustee respectfully requests that this Court enter an Order of

  Judgment against Mr. Martin, in amount to be determined at trial, plus punitive damages,

  plus interest at the judgment rate from the date of judgment until paid, plus his costs

  expended, including a reasonable attorney’s fee.




                                                    12
Case 19-03079-KRH       Doc 1    Filed 09/06/19 Entered 09/06/19 15:20:21         Desc Main
                                Document      Page 13 of 13




                                                   PETER J. BARRETT, TRUSTEE



                                                   By: /s/ Brian H. Richardson]
                                                        Counsel

  Jeremy S. Williams (VSB No. 77469)
  Brian H. Richardson (VSB No. 92477)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-3500
  Telephone: (804) 644-1700
  Jeremy.Williams@kutakrock.com
  Brian.Richardson@kutakrock.com

  Counsel to Peter J. Barrett, Trustee




                                              13
